DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/29/2021 has been accepted and entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rafalski (US 6209850 B1) in view of Eriksson (SE 470022 B) and Aimar (US 4114506 A).
Regarding claim 1, Rafalski teaches a handle assembly for rotating a pivot rod attached to a damper within ductwork (Column 1, lines 50-52) comprising:
A washer having a first through hole being adapted to be slidably inserted over the pivot rod 
(Fig. 2, cup washer 24);
	A handle having a pivot end and a free end, wherein the handle is adapted for rotating the pivot
rod (Fig. 2, control handle 22, rectangular hole 54 able to slide over flattened threaded portion 48);
	A wingnut that is threadably engageable with the pivot rod (Fig. 2, locknut 26, column 2, lines
53-54).
	Rafalski fails to teach wherein the handle is permanently attached to the washer; or

	Eriksson teaches of a handle that has a washer permanently attached to it (lines 100-102). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Eriksson to modify Rafalski to include a handle with a washer attached to it. Doing so would allow for the handle and its elements to be held in a working position (lines 11-14).
	Additionally, Aimar teaches of a wingnut that is that is held in a fixed position relative to the handle in a direction defined by the axis of the pivot rod (Figs. 3-4, wingnut 1/2, hooks 12/13; Column 2, lines 38-40). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Aimar to modify Rafalski to include a wingnut that anchors itself in place. Doing so allows for easier assembly of the apparatus that utilizes the wingnut. 
Regarding claim 2, Rafalski as modified teaches the handle assembly of claim 1, and Rafalski
further teaches wherein the pivot end of the handle has a covered through hole being adapted to be
slidably inserted over the pivot rod (Fig. 2, control handle 22, rectangular hole 54 able to slide over 48).
Regarding claim 3, Rafalski as modified teaches the handle assembly of claim 2, and Rafalski
further teaches wherein the second through hole is configured and dimensioned to correspond with a cross-sectional shape of the pivot rod so that rotation of the handle causes simultaneous rotation of the pivot rod (Fig. 2, control handle 22, rectangular hole 54 able to slide over 48).
Regarding claim 11, Rafalski as modified teaches the handle of claim 1, and Rafalski further
teaches wherein the wingnut has a threaded hole for threadably engaging with the pivot rod (Column 2, lines 53-54).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rafalski (US 6209850 B1) in view of Eriksson (SE 470022 B), Aimar (US 4114506 A) and Troxell et al. (US 7981189 B2) hereinafter referred to as Troxell.
Regarding claim 10, Rafalski as modified teaches the handle of claim 2, but Rafalski fails to teach wherein before assembly the wingnut includes a cylindrical tail, and wherein after assembly the cylindrical tail extends through the second through hole and is flared over the second through hole for achieving a permanent attachment thereof.
Troxell teaches of a wingnut that has a cylindrical tail that after assembly is flared over for a 
permanent attachment (Column 3, lines 27-29; Fig. 4b and 9, distal end 50 and shaft 22). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Troxell to modify Rafalski as modified to include a washer that has a tail that flares outwardly after installation. Doing so would ensure that components attached to the wingnut could not be removed (Column 2, lines 4-6).
Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rafalski (US 6209850 B1) in view of Eriksson (SE 470022 B), Aimar (US 4114506 A) and Roubal (US 2706656 A).
Regarding claim 4, Rafalski as modified does teach the handle of claim 1, and Rafalski further
teaches wherein the washer comprises: a plate (Fig. 2, cup washer 24).
Rafalski as modified does not teach of a pad being joined to a proximal portion of the plate.
Roubal does teach of a washer with a rubber pad (Column 2, lines 14-18; Fig. 1, washer 25 and
sealing element 15).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective
filing date of the claimed invention to have modified Rafalski to incorporate the teachings of Roubal to
include a sealing element and to fix it to the base of the washer. Manufacturing both at once and

outward from the connection point of the pivot arm (Column 2, lines 48-50).
Regarding claim 8, Rafalski as modified teaches the handle of claim 4, and Roubal further teaches wherein the pad is made from rubber (Column 1, lines 69-71).
Regarding claim 9, Rafalski as modified teaches the handle of claim 8, and Roubal further teaches wherein the rubber pad includes a proximal frictional surface for engagement with a wall of the ductwork (Fig. 1 sealing element 15 in contact with casing 5).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rafalski (US 6209850 B1) in view of Eriksson (SE 470022 B), Aimar (US 4114506 A), Roubal (US 2706656 A) and Tietjen (US 6036130 A).
Regarding claim 5, Rafalski as modified teaches the handle of claim 4, but Rafalski fails to teach wherein the plate includes a distal portion which is permanently attached to the handle.
Tietjen does teach of a handle with a washer mounted to it through its distal portion relative to the mounting hole (Fig. 5-6, mounting screws 12, mounting holes 33, ring 23, mounting hole 28, periphery 24 and threaded mounting holes 25). It would have been prima facie obvious for one with ordinary skill in the art prior to the effective filing date of the claimed invention to have modified
Rafalski to incorporate the teachings of Tietjen to provide a washer that is attached through a distal portion to the handle, as this connection means for a washer and handle is known in the art. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.). The simple 
(2007) (see MPEP § 2143, B.).
Regarding claim 7, Rafalski as modified teaches the handle of claim 5, and Tietjen further teaches wherein the metal plate includes a central bent portion positioned between the first through hole and the distal portion (Fig. 6, ring 23, mounting hole 28, periphery 24 and threaded mounting holes 25).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rafalski (US 6209850 B1) in view of Eriksson (SE 470022 B), Aimar (US 4114506 A), Roubal (US 2706656 A), Tietjen (US 6036130 A) and Smith (US 1898907 A).
Regarding claim 6, Rafalski as modified teaches the handle of claim 5, but Rafalski fails to teach wherein the plate is permanently attached to the handle via at least one rivet.
Smith does teach a permanent attachment of plates utilizing multiple rivets (Fig. 2, rivet 31). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rafalski to incorporate the teachings of Smith to utilize a rivet to permanently attach the washer to the handle. Doing so would allow for a rattle-free attachment which can never be loosened (Column 1, lines 9-13).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rafalski (US
6209850 B1) in view of Eriksson (SE 470022 B).
Regarding claim 12, Rafalski teaches the handle assembly for rotating a pivot rod attached to a
damper within ductwork comprising the following three parts (Column 1, lines 50-52):
	A washer having a through hole being adapted to be slidably inserted over the pivot rod (Fig. 2,
cup washer 24, shaft segment 18);
	A handle having a pivot end and a free end, wherein the handle is adapted for rotating a pivot

	A wingnut, wherein the wingnut is threadably engageable with the pivot rod (Column 2, lines
53-54).
	Rafalski fails to teach wherein any two of the three parts are permanently pre-assembled in
order to save time when attaching the three parts to the pivot rod.
	Eriksson teaches of a handle that has a washer permanently attached to it (lines 100-102). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Eriksson to modify Rafalski to include a handle with a washer attached to it. Doing so would allow for the handle and its elements to be held in a working position (lines 11-14).
	For the recitation "and wherein any two of the three parts are permanently pre-assembled in
order to save time when attaching the three parts to the pivot rod." is considered to be a product by
process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and
defined by the process, determination of patentability is based on the product itself. The patentability of
a product does not depend on its method of production. If the product in the product-by-process claim
is the same as or obvious from a product of the prior art, the claim is unpatentable even though the
prior product was made by a different processes." In this instance, the product taught by claim 12
reference Rafalski as modified is the same as or makes the product claimed obvious, meeting the
limitation of the claim.
Regarding claim 13, Rafalski as modified teaches the handle assembly of claim 12 but Rafalski as modified fails to teach wherein the washer is permanently attached to the handle.
Eriksson teaches of a handle that has a washer permanently attached to it (lines 100-102). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Eriksson to modify Rafalski to include a .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rafalski (US 6209850 B1) in view of Eriksson (SE 470022 B) and Troxell et al. (US 7981189 B2) hereinafter referred to as Troxell.
Regarding claim 14, Rafalski as modified teaches the handle assembly of claim 12 but Rafalski as modified fails to teach wherein the handle is permanently attached to the wingnut.
Troxell does teach of a wingnut that is permanently attached to the surface it is fastened to 
(Column 3, lines 57-61; Fig. 4B and 9, distal end 50 and shaft 22). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Rafalski to incorporate the teachings of Troxell to provide a handle with a wingnut that is permanently attached to it at its pivot end. Doing so would prevent the user from losing the wingnut as it is a permanent attachment (Column 1, lines 55-62).
Response to Arguments
Applicant’s arguments, see pages 4 and 5, filed on 10/29/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC § 103 (see 103 rejection above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Th 8 AM - 6:30 PM EST, Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762